DETAILED ACTION

Response to Amendment
1.	The amendment filed on 9/14/21 been entered.
	Claims 1, 2 and 4 have been amended.
	Claims 1-9 are under consideration.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second structure (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 6 recites the limitation "… the heat transfer enhancement structure."  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it will assumed to read “the heat transfer enhancement configuration.”

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (“Herbert”) US PG-Pub 2010/0276701.

Re claim 2, Herbert discloses wherein the heat transfer enhancement configuration comprises a surface that has a greater surface area (due to its structure, the patterned fins have greater surface area) than a planar surface (Fig. 6).
Re claim 3, Herbert discloses wherein the surface comprises a plurality of fins (¶[0037]).        
Re claim 4, Herbert discloses wherein the backside comprises the heat transfer enhancement structure that comprises a thermally conductive material (e.g. diamond, abstract and (¶[0038]).    
Re claim 5, Herbert discloses wherein the thermally conductive material comprises a first surface (e.g. surface of horizontal portion of the heat transfer enhancement) coupled to the backside and an opposite second surface, wherein the second surface has a greater surface area (the patterned structure has greater surface area) than a planar surface (Fig. 6).    
Re claim 6, insofar as understood, Herbert discloses wherein the heat transfer enhancement structure comprises a porous coating layer (e.g. diamond which is known to be porous).
Re claim 7, insofar as understood, Herbert discloses wherein the porous coating layer comprises a material (e.g. diamond) that is functionalized (similar to Applicant’s teaching ¶[0016], Herbert’s diamond surfaces can be chemically modified with certain ions) to increase a hydrophilicity of the layer. 
Re claim 8, insofar as understood, Herbert discloses wherein the porous coating layer is a first structure (e.g. horizontal portion of element 64 in direct contact with the backside of the device) and the heat transfer enhancement structure further comprises a second structure (e.g. vertical portion of element 64 in direct contact with the backside of the device) and the second structure comprises a thermally conductive material (e.g. diamond) comprising a first surface coupled to the backside (e.g. bottom of vertical portion of element 64 coupled to the backside of the device) and an opposite second surface, wherein the second surface has a greater surface area (due to its structure, the patterned element 64 has greater surface area) than a  planar surface.    
Re claim 9, insofar as understood, Herbert discloses wherein the porous coating layer comprises a material that is functionalized (similar to Applicant’s teaching ¶[0016], Herbert’s diamond surfaces can be chemically modified with certain ions) to increase a hydrophilicity of the  layer. Furthermore, it should be pointed out that the recitation calling for, “… is functionalized …” constitutes a functional language and does not distinguish over Herbert.
9.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (“Wu”) US PG-Pub 2007/0035008.
Wu discloses in Figs. 2-7 an integrated circuit die comprising: a device side (e.g. element 121) and a backside (e.g. element 122) opposite the device side, wherein the backside comprises a heat transfer enhancement configuration (e.g. element 126, ¶[0018]) formed therein, the heat transfer enhancement configuration to enhance a heat transfer area (abstract).

Re claim 3, Wu discloses wherein the surface comprises a plurality of fins (abstract and ¶[0018]).        

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oganesian (US PG-Pub 2015/0311137) discloses a chip level heat dissipating device.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893